Citation Nr: 0303315	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to an evaluation higher than 30 percent for 
flat feet, on appeal from initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for a fracture of 
the little toe, on appeal from the initial grant of service 
connection.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in January 1997. 

The New York, New York Regional Office currently has 
jurisdiction over this case.

In February 2000, the Board found that new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for migraine headaches and found that 
the claim for service connection for migraine headaches was 
not well-grounded.  The Board denied entitlement to a rating 
higher than 30 percent for flat feet and for a compensable 
evaluation for a fracture of the little toe of the left foot, 
each for on appeal from the initial grant of service 
connection.  The Board remanded the issues of entitlement to 
service connection for left and right knee disorders for 
additional development of the evidence.  

The veteran appealed to the United States Court of Veterans 
Appeals.  In May 2001, the Court granted the Appellee's 
unopposed Motion For Remand And To Stay Proceedings and 
vacated that part of the Board's decision regarding service 
connection for migraine headaches and higher evaluations for 
the flat feet and the little toe of the left foot.  

The issues of entitlement to service connection for left and 
right knee disorders are referred to the RO for further 
action and adjudication pursuant to the Board's February 2000 
Remand.


FINDINGS OF FACT

1.  The veteran failed to report for a VA examinations, 
scheduled in October and November 2002, pertaining to his 
claims for higher evaluations for the service-connected flat 
feet and fracture of the little toe of the left foot; no good 
cause is shown for his failure to report.

2.  There is no competent medical evidence relating migraine 
headaches to the veteran's active service.


CONCLUSIONS OF LAW

1.  The claims for a rating in excess of 30 percent for the 
service-connected flat feet and for a compensable rating for 
the service-connected fracture of the little toe of the left 
foot must be denied due to failure to report for a VA 
examination.  38 C.F.R. §§ 3.327, 3.655 (2002).

2.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in March 1996.  He 
requested that his medical records from the VA Medical 
Centers (VAMC) in New York and Brooklyn and from the 
Methodist Hospital in Brooklyn be obtained.  There is no 
issue as to provision of a form or instructions for applying 
for the benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As noted above, the veteran identified VA and private 
treatment records.  The record contains copies of VA hospital 
records dated July to November 1994 pertaining to left 
shoulder and right ankle disabilities.  In March 1996, the RO 
requested treatment records from Methodist Hospital in 
Brooklyn, New York.  By letter that same month, the RO 
advised the veteran that those records had been requested.  
He was told that he would speed the processing of his claim 
if he asked the hospital to answer the request as soon as 
possible.  No response from Methodist Hospital was received.  
In May 1996, a January 1996 occupational therapy note from 
the New York VAMC was received.  Copies of hospital records 
from the Brooklyn VAMC dated from September to October 1995 
were received in June 1996.  In February 1997, a copies of 
December 1993 hospital records of the New York VAMC were 
received. 

The Board undertook additional development of the evidence 
with regard to the claims.  The New York VAMC was requested 
to provide records dated from December 1993 to the present 
regarding migraine headaches, bilateral flat feet and 
fracture of the little toe of the left foot.  In October 
2002, the Board sent the veteran a letter asking him identify 
all health care providers (government and private) where he 
had been treated for migraine headaches since December 1975 
and for the service-connected bilateral flat feet and 
fracture of the little toe of the left foot since March 1994 
to the present.  He was also asked to complete VA Form 21-
4142, an authorization form to obtain private treatment 
records.  Thus, the veteran was notified that he should 
provide information (who treated him) and the RO would get 
the records.

In November 2002, the veteran returned an authorization form 
indicating that he had only received treatment at the New 
York VA Medical Center from 1994 to the present for flat 
feet, migraine headaches and an operation on the left ankle.  
Additional VA outpatient treatment records dated from August 
1994 to January 2000 were obtained.  The veteran has not 
identified any additional medical records that have not been 
obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records.  While the veteran 
initially indicated he had received private medical treatment 
at Methodist hospital, more recently when asked to identify 
pertinent private medical treatment, he did not identify any 
such treatment.  He has not identified any additional VA 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in August 
1994, June 1996, July 1996, December 1996 and December 1997.  
The Board determined that additional examinations were 
necessary regarding the veteran's claims.  The veteran failed 
to appear for VA examinations scheduled in October and 
November 2002.  The Board finds that no further effort to 
provide the veteran with an examination is required and the 
duty to assist in this regard has been satisfied.

On appellate review, there are no areas in which further 
development is needed.  It does not appear that the RO 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the notice and development undertaken 
by the RO and the Board has fulfilled the requirements of the 
VCAA, and no beneficial purpose would be served by delaying a 
decision for the sole reason of notifying the veteran of the 
VCAA, particularly in view of the fact that the veteran's 
representative has presented argument in April 2002 
addressing the requirements of the VCAA.  As part of that 
argument, the representative asked the Board to tell the 
representative whether any lay of buddy statements would be 
needed and suggested the types of allegations that might be 
substantiated by such statements.  In asking the question, 
the representative showed its knowledge of the requirements 
of the VCAA and of the types of allegations for which such 
statements might be useful.  Thus, there is no need for the 
Board to tell the representative what it already knows.  The 
representative specifically asked to be told to submit lay 
evidence to substantiate an eye injury in service.  An eye 
injury in service is not in issue.  As discussed below, nexus 
of current disability to service is the issue, and the 
veteran failed to report for an examination he was told was 
needed to address that question.  Furthermore, after the 
representative made its argument, the Board undertook 
development.  In December 2002, the Board notified the 
veteran and his representative of the results of the 
development, providing them copies of the evidence, and 
allowed 60 days for them to file more evidence or argument.  
The veteran's representative did not file any more evidence, 
but filed a duplicate of its April 2002 argument.

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no harm 
or prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.


II.  Claims for Higher Initial Evaluations

In May 2002, the Board determined that additional development 
of the medical evidence and medical examinations were 
necessary in order to determine the extent of the service 
connected bilateral flat feet and fracture of the little toe 
of the left foot.  By letter dated in October 2002, the Board 
notified the veteran that it was developing the case rather 
than remanding it to RO and that the New York VA Medical 
Center in New York, New York was being asked to schedule him 
for an examination.  It was indicated that he would be 
notified by the Medical Center when and where to report.  The 
veteran was further notified of the provisions of 38 C.F.R. 
§ 3.655 regarding the consequences for failing to report for 
the examination.

The record shows that the veteran failed to report for 
examinations scheduled in October and November 2002.  

The regulations provide that a veteran has an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with his claim, and if a veteran, 
without good cause, fails to report for such examination, a 
claim for an increase in rating is to be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the veteran, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2002).

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. § 
3.327(a) (2002).

The claims file shows that the RO attempted to schedule the 
veteran for VA examinations of his service-connected 
disabilities in October and November 2002, but that he failed 
to appear for those examinations.  The veteran has not 
indicated why he failed to report for those examinations and 
there is nothing in the record indicating that he did not 
receive notice of the scheduled examinations.  The veteran 
did not cooperate with the RO in its efforts to schedule him 
for a VA examination that might have provided evidence in 
support of his claims for higher ratings for the service-
connected disabilities.

The Board's October 2002 letter to the veteran notified him 
of his duty to report for a VA examination in connection with 
his claims.  There is nothing in the record showing that the 
veteran had good cause for his failure to appear for either 
of those examinations.  The duty to assist the veteran in 
developing his claim is not a one-way street, and the veteran 
has failed to cooperate in such endeavor.  Wood v. Derwinski, 
1 Vet. App. 406 (1991).  There is no alternative but to deny 
the veteran's claims for higher evaluations for the service-
connected flat feet and fracture of the little toe of the 
left foot due to his failure to report for a scheduled VA 
examinations.  38 C.F.R. §§ 3.327, 3.655; Engelke v. Gober, 
10 Vet. App. 396 (1997).  Therefore, the claims must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III.  Service connection for migraine headaches

The veteran seeks service connection for migraine headaches.  
In January 1997, the veteran testified that migraine 
headaches first started in basic training.  He indicated that 
he sustained a head injury in basic training and he did not 
seek treatment until 1994 because he had been essentially 
self-medicating with alcohol. 

As noted above, the Board determined that an additional VA 
examination was necessary in order to determine the etiology 
of the claimed migraine headaches.  The veteran failed to 
appear for examinations scheduled in October and November 
2002.  Pursuant to 38 C.F.R. § 3.655 (2002), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, without good cause, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2002).  In Olson v. Principi, 3 Vet. App. 
480 (1992) the veteran failed to report for scheduled 
examinations.  In that case, it was reiterated that the duty 
to assist is not always a one-way street, or a blind alley; 
and that the veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
by submitting all the medical evidence supporting his claim.  
See also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, no further assistance to the veteran is required 
and the Board will proceed to the merits of the veteran's 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  8 C.F.R. § 3.303(d) (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records show that on entrance examination 
in June 1972, the veteran denied a history of frequent or 
severe headaches.  The clinical evaluation of all systems was 
normal.  A September 1975 neurology clinic report shows that 
the veteran reported a two- to three-year history of daily 
afternoon and evening headaches, non-throbbing, occurring in 
the front to temporal areas.  He indicated that he received 
little relief from aspirin.  He denied change in vision.  The 
impression was muscle contracture headache.  On separation 
examination in November 1975, the clinical evaluation of all 
systems was normal and no defects were noted.  

On VA neurological examination in August 1994, the veteran 
reported a history of migraine headaches that had their onset 
in service.  The diagnosis was mixed migraine-tension type 
headaches, severe to moderately severe.  

On VA neurological examination in July 1996, the veteran 
reported a history of headaches since 1972.  The diagnosis 
was tension/vascular headaches with possible cericogenic 
component.  

A January 2000 VA outpatient record shows that the veteran 
was seen for update of plan of care.  He reported migraine 
headaches which sometimes lasted all day for weeks at a time 
and then no headache for months.  He indicated the last 
headache was two days earlier.  The assessment noted that 
magnetic resonance imaging test in 1996 showed multiple focal 
areas of increased t2 signal present in the cerebral white 
matter.  It was indicated that those findings were 
nonspecific and might be seen with microvascucular disease, 
demyelinating disease, or associated with chronic migraine 
headaches.  

After a full review of the record, the Board concludes that 
service connection for migraine headaches is not warranted.  
The veteran was treated for complaints of headaches in 1975, 
three years after entrance.  He testified that headaches 
started during basic training after a head injury.  The 
service medical records do not show that he was treated for a 
head injury in service and there is no indication of 
treatment for headaches prior to 1975.  There was no 
diagnosis of migraine headaches at the time of separation 
from service.

The postservice medical evidence, including several VA 
examination reports, show diagnoses of migraine headaches.  
There is, however, no medical opinion linking the current 
headache disorder to the veteran's active service. 

The only evidence in support of the veteran's claim are his 
own statements and testimony.  However, there is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his statements regarding the claimed migraine 
headaches are insufficient.

Because the medical evidence does not link migraine headaches 
to the veteran's active service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for migraine headaches.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral flat feet and a compensable evaluation for 
fracture of the little toe of the left foot is denied.

Service connection migraine headaches is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

